 

Moody National REIT I, Inc. 8-K [mnrti-8k_091117.htm]

 

Exhibit 10.1

 

PROMISSORY NOTE

$30,647,570.07 September 6, 2017

 

FOR VALUE RECEIVED, Moody National 1 Polito Lyndhurst Holding, LLC, a Delaware
limited liability company (“Borrower”), hereby promises to pay to the order of
Moody National Operating Partnership II, LP, a Delaware limited partnership
(together with any and all of its successors and assigns and/or any other holder
of this Note, “Lender”), without offset, in immediately available funds in
lawful money of the United States of America, the principal sum of Thirty
Million, Six Hundred Forty-Seven Thousand, Five Hundred Seventy Dollars and
Seven Cents ($30,647,570.07) (or the unpaid balance of all principal advanced
against this Note, if that amount is less), together with interest on the unpaid
principal balance of this Note from day to day outstanding as hereinafter
provided.

Section 1.

Payment Schedule and Maturity Dates. Principal and interest on this Note shall
be payable as follows:

The entire principal balance of this Note then unpaid, together with all accrued
and unpaid interest and all other amounts payable hereunder and under the other
Loan Documents (as hereinafter defined), shall be due and payable in full upon
the closing of the merger between Moody National REIT I, Inc. and Moody National
REIT II, Inc. but in no event later than September 30, 2017 (the “Maturity
Date”).

Section 2.

Security; Loan Documents. The security for this Note includes those certain
Mortgage, Security Agreement and Fixture Filing (as the same may from time to
time be amended, restated, modified or supplemented, collectively the
“Mortgage”) of even date herewith from each Borrower to Lender, conveying and
encumbering certain real and personal property owned by such Borrower and more
particularly described therein (the “Property”). This Note, the Mortgage, and
all other documents now or hereafter securing, guaranteeing or executed in
connection with the loan evidenced by this Note (the “Loan”), as the same may
from time to time be amended, restated, modified or supplemented, are herein
sometimes called individually a “Loan Document” and together the “Loan
Documents.”

Section 3.

Interest Rate. Interest on the outstanding principal balance of, and all other
sums owing under this Note, which are not past due, shall accrue and be payable
at a per annum rate which is equal to the lesser of (i) the Maximum Lawful Rate
(as defined below), or (ii) the Note Rate (as defined below). Interest shall be
computed for the actual number of days which have elapsed, on the basis of a
360-day year. The term “Note Rate” shall mean six and one-half percent (6.50%)
per annum. The term “Maximum Lawful Rate” shall mean the maximum lawful rate of
interest which may be contracted for, charged, taken, received or reserved by
Lender in accordance with the applicable laws of the State of Texas (or
applicable United States federal law to the extent that such law permits Lender
to contract for, charge, take, receive or reserve a greater amount of interest
than under Texas law). If any amount payable by Borrower under any Loan Document
is not paid when due (without regard to any applicable grace periods), such
amount shall thereafter bear interest at the Past Due Rate (as defined below) to
the fullest extent permitted by applicable law. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable on demand, at a rate per annum (the “Past Due Rate”) equal to the lesser
of (y) eighteen percent (18%), or (z) the Maximum Lawful Rate.

Section 4.

Prepayment. Upon one (1) days advanced written notice to Lender, Borrower may
prepay all or any portion of the principal amount of this Note. Any prepayments
shall be applied to amounts owed under this Note in the order set forth in
Section 6 below.

Section 5.

Late Charges. If Borrower shall fail to make any payment under the terms of this
Note (other than the payment due at maturity) within five (5) days after the
date such payment is due, Borrower shall pay to Lender on demand a late charge
equal to five percent (5%) of the amount of such payment. Such five (5) day
period shall not be construed as in any way extending the due date of any
payment or the Maturity Date. The late charge is imposed for the purpose of
defraying the expenses of Lender incident to handling such delinquent payment.
This charge shall be in addition to, and not in lieu of, any other amount that
Lender may be entitled to receive or action that Lender may be authorized to
take as a result of such late payment.

 

  

 

  

Section 6.

Certain Provisions Regarding Payments. All payments on this Note shall, at the
sole option of Lender, be applied at any time and from time to time and in any
order, to the following: (a) the payment or reimbursement of any expenses, late
charges, costs or obligations (other than the principal hereof and interest
hereon) for which Borrower shall be obligated or Lender entitled pursuant to the
provisions hereof or of the other Loan Documents, (b) the payment of accrued but
unpaid interest hereon, and (c) the payment of all or any portion of the
principal balance then outstanding hereunder. Remittances shall be made without
offset, demand, counterclaim, deduction, or recoupment (each of which is hereby
waived) and shall be accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practice of the collecting
bank or banks. Acceptance by Lender of any payment in an amount less than the
amount then due on any indebtedness shall be deemed an acceptance on account
only, notwithstanding any notation on or accompanying such partial payment to
the contrary, and shall not in any way (a) waive or excuse the existence of an
Event of Default (as hereinafter defined), (b) waive, impair or extinguish any
right or remedy available to Lender hereunder or under the other Loan Documents,
or (c) waive the requirement of punctual payment and performance or constitute a
novation in any respect. Payments received after 2:00 p.m. shall be deemed to be
received on, and shall be posted as of, the following Business Day. Whenever any
payment under this Note or any other Loan Document falls due on a day which is
not a Business Day, such payment may be made on the next succeeding Business
Day.

Section 7.

Events of Default. The occurrence of any one or more of the following shall
constitute an “Event of Default” under this Note:

(a)       

Borrower fails to pay when and as due and payable any amounts payable by
Borrower to Lender under the terms of this Note.

(b)       

Borrower fails to timely perform, observe or keep any covenant, agreement or
condition in this Note and (other than a monetary payment under (a) above) and
such failure continues uncured for a period of thirty (30) days after notice
from Lender to Borrower.

(c)       

An Event of Default (as therein defined) occurs under any of the Loan Documents
other than this Note.

Section 8.

Remedies. Upon the occurrence of an Event of Default, Lender may at any time
thereafter exercise any one or more of the following rights, powers and
remedies:

(a)       

Lender may accelerate the Maturity Date and declare the unpaid principal balance
and accrued but unpaid interest on this Note, and all other amounts payable
hereunder and under the other Loan Documents, at once due and payable, and upon
such declaration the same shall at once be due and payable.

(b)       

Lender may set off the amount due against any and all accounts, credits, money,
securities or other property now or hereafter on deposit with, held by or in the
possession of Lender to the credit or for the account of Borrower, without
notice to or the consent of Borrower.

(c)       

Lender may exercise any of its other rights, powers and remedies under the Loan
Documents or at law or in equity.

Section 9.

Remedies Cumulative. All of the rights and remedies of Lender under this Note
and the other Loan Documents are cumulative of each other and of any and all
other rights at law or in equity, and the exercise by Lender of any one or more
of such rights and remedies shall not preclude the simultaneous or later
exercise by Lender of any or all such other rights and remedies. No single or
partial exercise of any right or remedy shall exhaust it or preclude any other
or further exercise thereof, and every right and remedy may be exercised at any
time and from time to time. No failure by Lender to exercise, nor delay in
exercising, any right or remedy shall operate as a waiver of such right or
remedy or as a waiver of any Event of Default.

 

PROMISSORY NOTE - Page 2  

 

  

Section 10.

Costs and Expenses of Enforcement. Borrower agrees to pay to Lender on demand
all reasonable costs and expenses incurred by Lender in seeking to collect this
Note or to enforce any of Lender’s rights and remedies under the Loan Documents,
including court costs and reasonable attorneys’ fees and expenses, whether or
not suit is filed hereon, or whether in connection with bankruptcy, insolvency
or appeal. Nothing in this Note shall affect the right of Lender to serve
process in any manner otherwise permitted by law and nothing in this Note will
limit the right of Lender otherwise to bring proceedings against Borrower in the
courts of any jurisdiction or jurisdictions.

Section 11.

Heirs, Successors and Assigns. The terms of this Note and of the other Loan
Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents.

Section 12.

General Provisions. Time is of the essence with respect to Borrower’s
obligations under this Note. If more than one person or entity executes this
Note as Borrower, all of said parties shall be jointly and severally liable for
payment of the indebtedness evidenced hereby. Borrower and each party executing
this Note as Borrower hereby severally (a) waive demand, presentment for
payment, notice of dishonor and of nonpayment, protest, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notices
(except any notices which are specifically required by this Note or any other
Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that Lender shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and (e)
submit (and waive all rights to object) to non-exclusive personal jurisdiction
of any state or federal court sitting in the state and county in which payment
of this Note is to be made for the enforcement of any and all obligations under
this Note and the other Loan Documents; (f) waive the benefit of all homestead
and similar exemptions as to this Note; (g) agree that their liability under
this Note shall not be affected or impaired by any determination that any title,
security interest or lien taken by Lender to secure this Note is invalid or
unperfected; and (h) hereby subordinate to the Loan and the Loan Documents any
and all rights against Borrower and any security for the payment of this Note,
whether by subrogation, agreement or otherwise, until this Note is paid in full.
A determination that any provision of this Note is unenforceable or invalid
shall not affect the enforceability or validity of any other provision and the
determination that the application of any provision of this Note to any person
or circumstance is illegal or unenforceable shall not affect the enforceability
or validity of such provision as it may apply to other persons or circumstances.
This Note may not be amended except in a writing specifically intended for such
purpose and executed by the party against whom enforcement of the amendment is
sought. Captions and headings in this Note are for convenience only and shall be
disregarded in construing it. This Note and its validity, enforcement and
interpretation shall be governed by the laws of the State of Texas (without
regard to any principles of conflicts of laws) and applicable United States
federal law. Whenever a time of day is referred to herein, unless otherwise
specified such time shall be the local time of the place where payment of this
Note is to be made. The term “Business Day” shall mean any day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close
under the Laws of Texas. Capitalized terms used herein without definition shall
have the meanings ascribed to such terms in the Loan Agreement. The words
“include” and “including” shall be interpreted as if followed by the words
“without limitation.”

Section 13.

Notices. Any notice, request, or demand to or upon Borrower or Lender shall be
deemed to have been properly given or made when delivered in accordance with the
terms of the Loan Agreement regarding notices.

 

PROMISSORY NOTE - Page 3  

 

  

Section 14.

No Usury. Interest on the debt evidenced by this Note will not exceed the
maximum rate or amount of nonusurious interest that may be contracted for,
taken, reserved, charged, or received under law. Any interest in excess of that
maximum amount will be credited on the unpaid principal of this Note, if the
principal has been paid, refunded. On any acceleration or required or permitted
prepayment, any excess interest will be cancelled automatically as of the
acceleration or prepayment or, if the excess interest has already been paid,
credited on the principal or, if the principal has been paid, refunded. This
provision overrides any conflicting provisions in this Note, the Loan Agreement,
Loan Documents and all other instruments concerning the obligations under the
Loan. Borrower hereby agrees that as a condition precedent to any claim seeking
usury remedies or penalties against Lender, Borrower will provide written notice
to Lender, advising Lender in reasonable detail of the nature and amount of the
violation and Lender shall have sixty days after receipt of such notice in which
to correct such usury violation, if any, by either refunding such excess
interest to Borrower or crediting such excess interest against the Loan or the
Note then owing by Borrower to Lender. To the extent that Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Lawful Rate
payable on the Note or any other portion of the Indebtedness, Lender will
utilize the weekly ceiling from time to time in effect as provided in such
Chapter 303, as amended. To the extent United States federal law permits Lender
to contract for, charge, take, receive or reserve a greater amount of interest
than under Texas law, Lender will rely on United States federal law instead of
such Chapter 303 for the purpose of determining the Maximum Lawful Rate.
Additionally, to the extent permitted by applicable law now or hereafter in
effect, Lender may, at its option and from time to time, utilize any other
method of establishing the Maximum Lawful Rate under such Chapter 303 or under
other applicable law by giving notice, if required, to Borrower as provided by
applicable law now or hereafter in effect. In no event shall the provisions of
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
loan accounts and revolving triparty accounts) apply to the Loan or any other
Obligation.

15.       

Further Assurances and Corrections. From time to time, at the request of Lender,
Borrower will (i) promptly correct any defect, error or omission which may be
discovered in the contents of this Note or in any other Loan Document or in the
execution or acknowledgement thereof; (ii) execute, acknowledge, deliver, record
and/or file (or cause to be executed, acknowledged, delivered, recorded and/or
filed) such further documents and instruments (including, without limitation,
further deeds of trust, security agreements, financing statements, continuation
statements and assignments of rents) and perform such further acts and provide
such further assurances as may be necessary, desirable, or proper, in Lender's
opinion, (A) to carry out more effectively the purposes of this Note and the
Loan Documents and the transactions contemplated hereunder and thereunder, (B)
to confirm the rights created under this Note and the other Loan Documents, (C)
to protect and further the validity, priority and enforceability of this Note
and the other Loan Documents and the liens and security interests created
thereby, and (D) to subject to the Loan Documents any property of Borrower
intended by the terms of any one or more of the Loan Documents to be encumbered
by the Loan Documents; and (iii) pay all costs in connection with any of the
foregoing.

16.       

Rate Change for Failure to Provide Financial Information. Borrower shall provide
Lender from time to time with current financial information for Borrower, as
such financial information is reasonably requested by Lender and/or as provided
in any Loan Documents executed by Borrower in connection herewith. In the event
Borrower shall fail to provide such financial information to Lender whether
pursuant to a request from Lender or as provided in any Loan Documents executed
in connection herewith and after the expiration of any notice and right to cure
periods (if any), Borrower and Lender acknowledge and agree that the Note Rate
shall increase by one percent (1.00%).

17.       

Debtor and Creditor Relationship. Notwithstanding any prior business or personal
relationship between Borrower and Lender, or any officer, director or employee
of Lender that may exist or have existed, the relationship between Borrower and
Lender is solely that of debtor and creditor, Lender has no fiduciary or other
special relationship with Borrower, Borrower and Lender are not partners or
joint venturers, and no term or condition of any of the Loan Documents shall be
construed so as to deem the relationship between Borrower and Lender to be other
than that of debtor and creditor.

18.       

APPLICABLE LAW. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.

 

PROMISSORY NOTE - Page 4  

 

  

19.       

WAIVER OF JURY TRIAL. BORROWER AND LENDER (BY ACCEPTANCE OF THIS NOTE) WAIVE
TRIAL BY JURY IN RESPECT TO ANY DISPUTE AND ANY ACTION ON SUCH DISPUTE. THIS
WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND LENDER, AND
BORROWER AND LENDER HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS. BORROWER AND LENDER
ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL. BORROWER FURTHER REPRESENTS
AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY
TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL,
AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

20.       

BALLOON PAYMENT. THIS NOTE IS PAYABLE IN FULL ON THE CLOSING OF THE MERGER
BETWEEN MOODY NATIONAL REIT I, INC. AND MOODY NATIONAL REIT II, INC. BUT IN NO
EVENT LATER THAN SEPTEBMER 30, 2017. YOU MUST REPAY THE ENTIRE PRINCIPAL BALANCE
OF THE NOTE AND UNPAID ACCRUED INTEREST THEN DUE. THE LENDER IS UNDER NO
OBLIGATION TO REFINANCE THE NOTE AT THAT TIME. YOU WILL, THEREFORE, BE REQUIRED
TO MAKE PAYMENT OUT OF OTHER ASSETS YOU MAY OWN, OR YOU WILL HAVE TO FIND A
LENDER WILLING TO LEND YOU THE MONEY AT PREVAILING MARKET RATES, WHICH MAY BE
CONSIDERABLY HIGHER OR LOWER THAN THE INTEREST RATE ON THIS NOTE. IF YOU
REFINANCE THIS NOTE AT MATURITY, YOU MAY HAVE TO PAY SOME OR ALL CLOSING COSTS
NORMALLY ASSOCIATED WITH A NEW LOAN EVEN IF YOU OBTAIN REFINANCING FROM THE SAME
LENDER.

21.       

TEXAS PROPERTY CODE WAIVERS. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER WAIVES ALL RIGHTS, REMEDIES, CLAIMS AND DEFENSES BASED UPON OR RELATED
TO SECTIONS 51.003 AND 51.004 OF THE TEXAS PROPERTY CODE TO THE EXTENT THEY
PERTAIN OR MAY PERTAIN TO ANY ENFORCEMENT OR COLLECTION OF THIS NOTE.

22.       

ENTIRE AGREEMENT. THIS NOTE AND THE OTHER LOAN DOCUMENTS CONTAIN THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS AMONG THE PARTIES.

 

 

(remainder of page intentionally left blank; signature page follows)

 

PROMISSORY NOTE - Page 5  

 

 

IN WITNESS WHEREOF, Borrower has duly executed this Note under seal as of the
date first above written.

  BORROWER:           Moody National 1 Polito Lyndhurst Holding, LLC, a Delaware
limited liability company       By: /s/ Brett C. Moody     Brett C. Moody,
President

 



PROMISSORY NOTE - Page 6  

 